Appeal by the defendant from a judgment of the County Court, Suffolk County (Efman, J.), rendered September 11, 2008, convicting him of reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his challenge to the factual adequacy of his plea allocution (see People v Rufa, 57 AD3d 697 [2008]; People v Nash, 38 AD3d 684 [2007]). Dillon, J.P., Miller, Balkin, Leventhal and Austin, JJ., concur.